DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose the applicant’s invention as claimed in detail. 
U.S. Patent Application Publication 2013/0219259 to Wilhelm et al. is relevant prior art disclosing a browser navigation control locking mechanism that prevents or blocks navigation away from a webpage (0013). However Wilhelm et al. do not disclose “in response to the received request…the provided webpage including at least one event listener to detect a user change in the browser”. Wilhelm et al. system includes the locking tool in the browser, not via the webpage and server, as claimed in detail by the applicant.
 U.S. Patent Application Publication 2010/0333167 to Luo et al. is relevant prior art disclosing session controls comprising a session listener (0024). However Luo et al. do not disclose “in response to the received request…the provided webpage including at least one event listener to detect a user change in the browser”. Luo et al. implement session control mechanisms via the server (0047), rather than the webpages and thus do not disclose the applicant’s invention as claimed in detail.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JOHN B WALSH/Primary Examiner, Art Unit 2451